Citation Nr: 1429285	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right lower extremity disability, claimed as pain and numbness, to include as secondary to low back disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for left hand disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Detroit, Michigan.

In December 2007, the Veteran submitted a claim of entitlement to service connection for left lower extremity disability, claimed as pain and numbness, to include as secondary to low back disability.  Additionally, the evidence of record reasonably raised the issue of entitlement to service connection for bilateral hearing loss.  However, these claims have not yet been adjudicated by the RO.  Consequently, the Board does not have jurisdiction to address them herein, and the claims are referred to the RO for the appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the claimed disabilities are a result of an incident in service when he was ejected from an aircraft in June 1969 while flying a combat mission.  In conjunction with these claims, the Veteran was provided a VA examination in November 2008, to ascertain the relationship between the claimed disabilities and his service; however, in its November 2013 remand, the Board found that the medical opinions provided by the November 2008 VA examiner were inadequate because the examiner failed to consider the Veteran's competent statements regarding symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  This continues to be the case.

On remand, the Veteran was provided another VA examination in December 2013.  The December 2013 VA examiner provided an opinion that the Veteran's low back, right and left hip, right shoulder and left hand disabilities were less likely than not (less than 50 percent probability) incurred in or due to the Veteran's active duty service.  In support of this opinion the examiner stated that there is no documentation to support the chronicity of the lumbar spine, right and left hip, right shoulder, and left hand conditions.  However, the examiner, in rendering the opinion, again made no reference to the Veteran's lay contentions that he had suffered symptomatology of the low back, bilateral hip, right shoulder and left hand since being ejected from an aircraft in service.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board emphasizes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Further, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

The December 2013 VA examiner also noted that the Veteran's clinical examination revealed normal left hip, right hip, right shoulder and left hand examination and the Veteran's diagnoses of degenerative changes in the left hip, right hip, right shoulder, and left hand were based on past X-ray findings.  But it is not clear why the current normal findings are significant in relation to the etiology of the Veteran's claimed disabilities.  In this regard, the requirement of a current disability is already established in this case, with regard to all of the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Additionally, the December 2013 VA examiner provided an opinion that the Veteran's low back, right hip, and left hip disabilities were not due to or aggravated by a service-connected disability because the Veteran's gait is normal and there is no leg length discrepancy.  Subsequently, in a written January 2014 statement, the Veteran claimed that he indeed has leg length discrepancy given the fact that he was prescribed a one quarter inch heel lift in his right shoe in the late 1970s.  These statements were not considered by the December 2013 VA examiner.  

Given the deficiencies in the December 2013 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from the VA examiner who conducted the December 2013 VA examination, if available, to determine any relationship between the Veteran's currently diagnosed low back, right lower extremity, right and left hip, right shoulder and left hand disabilities and his service or a service-connected disability.  If the December 2013 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back, right lower extremity, right and left hip, right shoulder or left hand disability diagnosed proximate to the claim, or at any time during the appeal period, is (1) etiologically related to his period of active military service, to include the reported incident of being ejected from an aircraft in June 1969; or (2) proximately caused or aggravated by any service-connected disability.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.

2.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

